Citation Nr: 0721832	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The veteran also perfected an appeal for entitlement to 
service connection for residuals of a low back disorder.  The 
RO granted that benefit in April 2007.  As such, that matter 
is no longer in appellate status.  

This case was remanded in July 2006.


FINDING OF FACT

The preponderance of the probative medical evidence is 
against finding that the veteran has a cervical spine 
disorder that is due to any event or incident of service, and 
arthritis of the cervical spine was not manifested to a 
compensable degree in the first year following the veteran's 
separation from active duty.


CONCLUSION OF LAW

A cervical spine disorder was not incurred nor aggravated as 
a result of active military duty, and cervical arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2002 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned (see 
letter dated in April 2007).  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Five days after enlistment, i.e., on November 24, 1979, the 
veteran reported being involved in seven motor vehicle 
accidents within the prior six months.  Notably, neither that 
report nor any other refers to any cervical complaints, 
findings or diagnoses.  A September 1982 separation 
examination revealed a normal spine.

Postservice private medical records show evidence of 
treatment for a cervical disorder beginning in the late 
1990's.  Neck pain was evident in September 1997, and 
cervical spine degenerative disc disease was diagnosed in 
April 1999.  

An October 1997 VA MRI (magnetic resonance imaging) report of 
the cervical spine shows disc bulging.

A September 2002 private medical letter shows that a Doctor 
of Chiropractic, Dr. Linatsas, opined that the veteran had 
chronic myofacial pain syndrome.  He added that these 
findings "may be consistent" with earlier trauma; the 
veteran had provided a history of long term chronic neck pain 
and headaches, essentially beginning during his period of 
military service.  

In the course of a March 2004 RO hearing the veteran 
testified that it was not uncommon for tankers to suffer from 
neck problems.  See page three of hearing transcript 
(transcript).  

At his May 2006 hearing conducted by the undersigned the 
veteran essentially testified that MRI findings of cervical 
spine problems had been related to his military service by 
Dr. Linatsas.

A June 2006 private medical letter shows that a Doctor of 
Chiropractic, Dr. Vogel, opined that the veteran had chronic 
myofacial pain with loss of cervical and dorsolumbar range of 
motion.  He added that "[c]ertainly" the veteran's military 
occupation as a tank crewmember "contributed" to his 
chronic neck pain.  Dr. Vogel commented that he had had an 
opportunity to review the veteran's military medical records.

The postservice medical evidence also includes the report of 
a November 2006 VA examination which includes diagnoses of 
chronic cervical strain, cervical spine osteoarthritis, and 
no cervical radicular signs.  The examiner, having had access 
to the veteran's claims folder (to include the private 
medical records on file from the above-mentioned two 
chiropractors), found that given the fact that no cervical 
spine complaints were noted in the active duty military 
records, it was less likely that the veteran's symptoms were 
aggravated or caused by his military service.  The examiner 
also observed that as the first documented evidence of 
cervical spine osteoarthritis was in 1997, it was less likely 
that arthritis was manifested in the veteran's first 
postservice year.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
enumerated disorders, to include arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

As discussed above, two private medical providers, in 2002 
and 2006, respectively, provided opinions which essentially 
attributed the veteran's cervical spine problems to his 
military service.  However, it does not appear that Dr. 
Linatsas, who provided the 2002 opinion, had an opportunity 
to review all of the evidence in the claim file.  Also, this 
opinion, is inadequate as it is unsupported by clinical 
evidence.  No where do the service medical records document 
that the veteran suffered from cervical-spine related 
problems inservice or for many years thereafter  Black.  
Similarly, the 2006 opinion supplied by Dr. Vogel is also 
inadequate as it is unsupported by contemporaneously prepared 
clinical evidence.  

In contrast, a VA examiner, following examining the veteran, 
and a review of the claims folder opined that a chronic 
cervical strain was unlikely related to his military service, 
and that the appellant's current symptoms were not related to 
service.  This physician also opined that arthritis of the 
cervical spine was clearly not diagnosed within the veteran's 
first postservice year.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the November 2006 VA examiner's opinion because it is based 
on an accurate appraisal of the service medical records which 
show that the veteran did not have a cervical spine disorder 
during his military service.  

The only other evidence in support of the claim are the 
veteran's own statements, to the effect that his claimed 
cervical spine problems are related to service.  However, as 
a layperson, he is not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
claimed disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that, because the most probative evidence of 
record is against a link between military service and a 
cervical spine disorder, service connection for residuals of 
a cervical spine injury is denied.  

The Board observes that while cervical spine arthritis has 
been diagnosed this diagnosis was first made in the 1990's, 
many years following the veteran's 1982 service separation.  
Thus, presumptive service connection may not be granted 
pursuant to 38 C.F.R. §§ 3.307, 3.309.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


